

115 HR 1887 IH: To amend the Billfish Conservation Act of 2012 to clarify an exemption for traditional fisheries and markets.
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1887IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Diaz-Balart (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Billfish Conservation Act of 2012 to clarify an exemption for traditional fisheries
			 and markets.
	
		1.Clarification of Billfish Conservation Act of 2012 exemption
 (a)ClarificationSection 4(c)(1) of the Billfish Conservation Act of 2012 (16 U.S.C. 1827a(c)(1)) is amended by inserting and retained after landed.
 (b)Deadline for regulationsThe Secretary of Commerce shall issue a final rule implementing the Billfish Conservation Act of 2012 (16 U.S.C. 1827a), as amended by this Act, not later than 45 days after the date of the enactment of this Act.
			